Citation Nr: 0806631	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-05 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating greater than 10 percent for 
hemorrhoids.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from May 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The veteran's hemorrhoids do not cause secondary anemia or 
fissures.


CONCLUSION OF LAW

The criteria for a 20 percent rating for hemorrhoids have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.114, Diagnostic 
Code (DC) 7336 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology such as "slight," "moderate" and 
"severe" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The veteran asserts that he is entitled to a disability 
rating greater than 10 percent for his service connected 
hemorrhoids.  Historically, he received in-service treatment 
for hemorrhoids.  A February 1973 RO rating decision granted 
service connection for hemorrhoids, and assigned an initial 
non-compensable evaluation.  His post-service medical records 
show treatment for internal and external hemorrhoids, to 
include a fissurectomy due to an anal fissure in June 1979 
and hemorrhoidectomy for a bleeding internal hemorrhoid in 
June 1989.  VA examination in August 2000 indicated a 
diagnosis of recurrent, symptomatic external hemorrhoids.

The veteran filed his claim for an increased rating on August 
23, 2004.  The RO's December 2004 rating decision on appeal 
awarded a 10 percent rating for hemorrhoids, pursuant to DC 
7336, effective to the date of claim; August 23, 2004.  This 
rating contemplates hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue and evidencing 
frequent recurrences.  38 C.F.R. § 4.114, DC 7336.  

A maximum 20 percent rating is warranted for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  Id.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's hemorrhoid disability does not 
meet the criteria for a 20 percent rating under DC 7336.  The 
Board notes that competent medical evidence fails to show 
that the veteran's hemorrhoids result in secondary anemia or 
fissures.

For example, the November 2004 VA compensation examination 
found several small external hemorrhoids that were slightly 
painful to palpation and demonstrated slight bleeding.  There 
was no evidence of fecal leakage, anemia or fissures, 
providing evidence against a finding for a 20 percent 
evaluation that is very clear.  VA treatment records are 
significant for clinical findings of mixed hemorrhoids with 
severe pruritis refractory to topical ointment treatments, 
thrombosed internal hemorrhoids with scar tissue, rectal 
stricture and positive occult blood (OB+).  Significantly, 
the laboratory testing did not result in a diagnosis of 
anemia, which is conceded by the veteran.  

Additionally, colonoscopies performed in September 2004 and a 
June 2005 colonoscopy failed to show evidence of fissures.  
VA intestines examination in April 2007, conducted for the 
purpose of determining the etiology of his diverticulitis, 
incidentally noted the absence of anemia or fissures, 
providing more evidence against a 20 percent evaluation.  
Quite simply, there is no medical evidence of anemia or 
fissures within the applicable appeal period.  Overall, this 
medical evidence provides highly probative evidence against 
this claim.

The veteran's report of painful and bleeding external and 
internal hemorrhoids with pruritis is consistent with the 
medical evidence of record.  This evidence supports the 
current 10 percent rating assigned.  As a lay person, 
however, the veteran is not competent to speak to the 
presence of secondary anemia or fissures, required for the 
next higher 20 percent rating, as these are matters of 
medical diagnosis and fact that requiring the expertise of 
medical personnel.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a).  In any event, the veteran 
has conceded he has not been diagnosed with anemia and the 
medical evidence clear finds no fissures.  

The claim of fatigue caused by his blood loss is not 
substantiated by any medical evidence.  His pre-colonoscopy 
reports contemplated the necessity for performing 
hemorrhoidal banding which do not appear to have been 
performed.  The veteran's report that such a procedure was 
performed, even if true, would not support a finding of 
either secondary anemia or fissure.  The overall medical 
evidence demonstrates that there is simply no basis to assign 
a 20 percent evaluation under DC 7336.  The medical findings, 
rather than supporting the veteran's claim, provide highly 
negative evidence against this claim. 

Based on the above, the veteran's service connected 
hemorrhoids do not meet the criteria for an evaluation 
greater than 10 percent under applicable evaluation criteria 
for any time during the appeal period.  The Board is aware of 
the veteran's complaints as to the effects of his service-
connected disability on his employment, more specifically 
constant pruritis and fatigue.  His 10 percent rating 
contemplates loss of working time commensurate with his level 
of compensation.  See 38 C.F.R. § 4.1.  The Board finds that 
there is no evidence of any unusual or exceptional 
circumstances, such as "marked" interference with 
employment or frequent periods of hospitalization related to 
the service-connected disability at issue, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the 
appeal must be denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify was substantially satisfied by 
way of a letter sent to the veteran in October 2004 that 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  He was advised of the types of lay and medical 
evidence that could be used to substantiate his claim for a 
higher rating, including statements from witnesses attesting 
to their personal knowledge and observations of a worsening 
in his disability, and his own personal statement describing 
the frequency and severity of his as well as any other 
involvement, extension and additional disability caused by 
his service connected disability.  He was advised to send in 
any medical reports in his possession or to complete, sign 
and return an enclosed VA Form 21-4142 (Authorization and 
Consent to Release Information).  Furthermore, he was advised 
to send in any evidence in his possession pertinent to his 
claim.  A March 2006 RO letter advised him of the criteria 
for establishing an effective date of award.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the veteran has received substantially 
compliant VCAA as well as a meaningful opportunity to 
participate in the development of his claim as reflected by 
the increased compensation awarded during the appeal period.  
On the facts of this case involving relative simple schedular 
criteria, the Board finds that the October 2004 letter 
satisfies the requirements set forth in Vazquez-Flores.  The 
veteran has submitted argument directly relating to a 
diagnosis of anemia and has argued that a hemorrhoid banding 
procedure satisfies the criteria pertaining to fissure.  
Furthermore, his written statements speak to the effects his 
hemorrhoid disability has on his daily conditions of life and 
employment.  He also participated in a Decision Review Office 
(DRO) conference where the need for additional medical 
evidence was discussed and understood.  Thus, the record 
reflects that the veteran has actual knowledge of the 
evidentiary requirements.  As a uniform rating remains in 
effect, there is no prejudice in the timing deficiency in 
notifying the veteran of the criteria for establishing an 
effective date of award.  Thus, the Board finds that any 
notice deficiencies in this case have resulted in harmless 
error.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, and the veteran has set forth his contentions in 
writing.  He cancelled his request for an RO hearing, 
participated in a DRO informal hearing conference and 
obtained an extension of time to submit additional evidence 
in support of his claim, which has not been forthcoming.  The 
veteran was afforded VA medical examination in November 2004 
that contains all clinical findings essential to deciding the 
claim.  The VA clinical records provide significant evidence 
confirming and supplementing the November 2004 VA examination 
results.  The lay and medical evidence subsequent to the 
November 2004 examination does not demonstrate a worsening of 
his disability as contemplated by DC 7336.  As such, the 
November 2004 VA compensation and pension examination is 
adequate for rating purposes.  See 38 U.S.C.A. § 5103A(d)(2); 
Palczewski v. Nicholson, 21 Vet. App. 165, 174 (2007) (mere 
passage of time does not require new medical examination 
without showing or allegation that condition has worsened).

The Board further notes that, subsequent to the Supplemental 
Statement of the Case (SSOC) issued in September 2006, the 
veteran underwent an April 2007 VA intestines examination in 
to determine the etiology of his diverticulitis.  This 
examination included some incidental findings related to his 
service connected hemorrhoids.  This examination report 
merely confirms clinical findings previously of record and 
does not contain any findings which could arguably support a 
higher disability rating under DC 7336 or an extraschedular 
rating under 38 C.F.R. § 3.321.  As this evidence is not 
pertinent to the overall findings of fact, the Board finds 
that appellate review can proceed at this time without any 
prejudice to the veteran.  See generally 38 C.F.R. 
§§ 19.37(a), 20.1102.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

An increased disability rating for hemorrhoids is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


